El Juez: Asociado Sb. Figuebas,
emitió la opinión del Tribunal.
Descartando todo Ib que no sea la materia objeto de la apelación, expondremos los antecedentes del caso someti-do á la consideración de esta Corte Suprema.
Da. Catalina Font y Pons siguió contra D. Paulino An-dreu juicio ejecutivo ante la Corte de Distrito de .San Juan, fundándose en que éste por escritura pública de 27 de Julio de 1895 recibió de aquella tres mil pesos á cam-bio de pasarle una pensión anual de setecientos veinte pesos ó sea sesenta pesos el día último de cada mes, sin que el obligado hubiese cumplido con la obligación que se im-puso y seguido el juicio por sus trámites se dictó senten~! cia en quince de Diciembre de 1899., cuya parte dispositi-va dice así:
"Fallarnos que debemos mandar y mandamos seguir adelante la ejecución despachada hasta hacer trance y remate de los bienes em-bargados y con su producto hacer pago á la ejecutante basta cubrir la cantidad principal reclamada ascendente á 1404 pesos, intereses •devengados y que se devenguen y costas causadas y por causar.”
El embargo á que se refiere la parte dispositiva copia-da anteriormente se efectuó en veinte y,ocho de Noviem-bre de 1899 sobre una finca denominada “ Machucha!'’ *220con casa habitación de madera, radicada en Santurce, barrio de esta Capital, compuesta de doscientas cuerdas de terreno y que según manifestó D. Roberto Pizarro la te-nía arrendada en precio de veinte pesos mensuales á Da. Prancisca García, esposa del ej ecutado D. Paulino An-dreu.
Como Da. Prancisca García siguió una tercería de do-minio contra la ejecutante y el ejecutado se resolvió en definitiva que debía seguir adelante la ejecución de Da. Catalina Pont contra los frutos y productos de la finca “Machuchal” ya embargada en cuyo sentido se confirmó la sentencia que en dicha tercería dictara la Corte de Dis-trito de San Juan toda vez que la sentencia respetó la nu-da propiedad en favor de Doña Prancisca García. En cumplimiento de dicha sentencia se levantó el embargo de dicha finca y se limitó éste en cuatro de Junio de 1904. á los productos y rentas de' la misma comprendidos én el espacio de tiempo que media entre el 28 de Noviem-bre de 1898, fecha del embargo de la finca, hasta el 3 de Diciembre de 1902 en que quedó firme la sentencia pronun-ciada en el juicio de divorcio que siguió la referida Doña Prancisca Matías contra su esposo Don Paulino Andreu y cuya sentencia declaró con lugar el divorcio referido.
Así las cosas presentó en este ejecutivo y ante la Corte de San Juan el abogado representante de Doña Catalina Pont y Pons mía moción á fin de que se acordase un arbi-traje para llevar á efecto la ejecución de la sentencia dic-tada.
Se .funda esa moción en los artículos 205 y 209 del Có-digo de Enjuiciamiento Civil vigente y que literalmente dicen así:
Art. 205. — No existiendo convenio entre las partes, podrá la Cor-te, á instancia de cualquiera de ellas, ó por propia iniciativa, dis-poner' un arbitraje en los casos siguientes:
1. Cuando la resolución de una cuestión de hecho exigiere el examen de una larga, cuenta presentada por cualquiera de las partes, *221en cuyo caso se (podrá ordenar al árbitro que oiga y resuelva toda la -cuestión, ó informe acerca de' determinado punto de lieclio que. entrañe la misma;
2’. Cuando el conocimiento de la liquidación de una cuenta sea necesario; ]a Corte para fallar, ó para dar cumplimiento á un fallo ú orden;
3. Cuando en una cuestión de hecho no comprendida en las ale-gaciones se suscitase por moción interpuesta, ó de otro modo en cualquier estado del pleito;
4. Guando fuere necesario para ilustración’de la Corte un pro-cedimiento especial. ’ ’
“Art. 209. — Los árbitros deberán presentar su decisión por escri-to á la Corte, dentro de de los veinte días después de terminar las prue-bas practicadas ante ellos, y los hechos que resultaren probados y conclusiones de derecho, deberán ser expuestos separadamente.” ■
Esa moción se argumentó en Corte abierta negando la representación de Doña Francisca García el derecho de Doña Catalina Font y el arbitraje solicitado fundándose en el artículo 248 del moderno Código de Enjuiciamiento Civil que dice así:
“Art. 248. — Toda .propiedad, real ó personal, perteneciente á una mujer casada, á la fecha de su matrimonio, ó que posteriormente ad-quiera por derecho propio, y todas las rentas, beneficios y productos de la misma, así como toda retribución que le sea debida ó le co-rresponda por sus servicios personales, estarán exentas 'de una orden de ejecución contra su esposo.” . '
El J uez emitió la siguiente opinión:
“Opinión de la Corte. — Catalina Font y Pons, demandante, vs. Paidino Andreu, demandado. — Opinión.—Por el Abogado de la de-mandante háse presentado ante esta Corte una moción solicitando el nombramiento de un árbitro con respecto al cumplimiento de la sentencia en este caso. — Es este un asunto que fué tramitado en la Corte de Distrito de Ban -Juan y terminado por sentencia. Y guar-dan estrecha relación con este asunto otros dos también tramitados en la Corte de Distrito de Ban Juan, cuales son la tercería de domi-nio seguida por Doña Francisca García y Alacias contra Doña Catalina Font y Pons y Don Paulino Andreu Morales y el divorcio ins-*222tado.por Doña Francisca García y Macias contra su'esposo Don Pau-lino Andrea y Morales. En la tercería se dictó sentencia en la (Jortc de Distrito declarando que la nuda propiedad de la finca que había.sido embargada en el ejecutivo en el cual se hace la moción a que nos referimos, pertenecía exclusivamente á Doña Francisca Gar-cía y Macías, pero se declaró sin lugar la tercería en cuan-to á ..los productos y rentas de la misma finca, productos y rentas que. debían considerarse como bienes gananciales. Contra la expresada, sentencia se interpuso recurso - de. casación para ante el Tribunal Supremo que fue resuelto en doce de Abril de 1904 conteniendo la sentencia dictada el siguiente fallo: “que debemos confirmar y confirmamos la sentencia que en 14 de Noviembre de 1902 dictó la Corte de Distinto de San Juan con las costas á cargo de la parte apelante Doña Francisca García y Macías, sin perjuicio de los derechos que puedan corresponder á dicha Se-ñora en virtud 'de la sentencia dictada en el pleito de divorcio se-guido contra su esposo Don Paulino Andreu y remítanse los autos de tercería y el de divorció que se trajo en virtud del mejor proveer •con certificación de esta sentencia á la Corte de Distrito de San Juan. Al pleito principal, ó sea al seguido por Doña Catalina Font contra Don .Paulino Andreu sobre cobro de pesos, que es en el que se ha preseutado la moción, se llevó constancia de las sentencias dictadas en el caso de tercería y á virtud de gestión de la parte demandante se dictó por la Corte de Distrito de San Juan en Junio 17 de 1904 una providencia ordenando que el embargo trabado sobre la finca Machucha! se levantara y quedara subsistente sobre los productos y rentas de la finca devengados desde la fecha de dicho embargo 28 de Noviembre de 1899 hasta la fecha en que quedó firme la sentencia, de divorcio dictada en el pleito segiiido por la dicha Señora Doña, Francisca contra su esposo Don Paulino Andreu. — Tales son los hechos que fiemas creído conveniente establecer para poder resolver la 'cuestión que ahora se presenta, que abarca en nuestro concepto dos extremos; primero el de si deben ó no deben reconocerse dere-chos á Doña Catalina Font y la manera de hacer efectivos esos de-rechos, y segundo el de si debe ó no debe nombrarse un árbitro para que juzgue la cuestión de. hecho y presente su resolución á la Corte. La moción presentada ásí ha sido argumentada debidamente en Corte abierta por las partes interesadas por medio de sus abogadoSv Til Abogado de Doña Francisca García se opuso no solamente al nombramiento de un árbitro sino á reconocer el derecho que pudiera tener la.demandante. En cuanto á este último extremo adujo la *223prescripción .contenida ,en el articulo 248' del Código de Enjuicia-miento Civil que exime de ejecución toda propiedad real ó personal perteneciente á una mujer casada á la fecha de su matrimonio ó que posteriormente por derecho propio adquiera, y todas las rentas, 'be-neficios y productos de la misma. La prescripción de este artículo es en verdad terminante. Nosotros ateniéndonos á ella no podría-mos ordenar que una orden de ejecución contra el esposo se hiciera efectiva no ya en bienes propiedad de la esposa sino en sus productos: pero esto es actualmente, ó sea á partir 'del día primero de Julio de 1904 en que comenzó á regir el nuevo Código de Enjuiciamiento Civil. En el presente caso tenemos que resolver la cuestión con arreglo á la ley sustantiva vigente en el tiempo á que el juicio ú que hemos hecho referencia so sustanciaron y decidieron, por lo tanto debemos aceptar como válida y eficaz la sentencia dictada en este pleito, tal como quedó á virtud de las sentencias dictadas en los otros pleitos que hemos mencionado, esto es, en la tercería y en el divov-ció, cuyo justo estado se determina perfectamente eri la providencia de. la Corte de Distrito de San Juan de Junio 4 de 1904. Creemos por lo tanto que la sentencia pudo hacerse efectiva en los productos y rentas de la finca de Doña Francisca García obtenidos en el lapso de tiempo contenido entre el 28 de Noviembre de 1899 hasta la fecha en que quedó firme la sentencia de divorcio, ó sea mientras tales productos y rentas tuvieron el carácter de bienes gananciales. Por lo tanto debemos resolver la primera cuestión en el sentido de que no es posible dejar de reconocer el derecho que tiene Doña Catalina Font y Pons en este pleito á virtud de la sentencia en el mismo dic-tada, en relación con las sentencias dictadas en los pleitos de tercería y divorcio de que tantas veces hemos hecho mérito. Ahora bien, y entramos en la resolución fie la segunda cuestión pelete nombrarse un árbitro para resolver este caso? ¿Tal nombramiento está auto-rizado por la Ley? — Examinando- ligeramente las prescripciones del Código con respecto á la materia, creemos que el presente caso no está comprendido en ellas; y además’siendo un caso que tiene su origen en la legislación antigua, en el que están envueltas tres sen-tencias, en él ha demostrado su inconformidad la parte contraria la que pide el nombramiento del árbitro la Corte resolviendo la cues-tión ya por la ley ya á su discreción, no creemos que debe someterse la cuestión-á un árbitro. Nos parece que el procedimiento justo en este caso sería el que Doña Francisca García y SI acias presente una, liquidación de los productos y rentas obtenidos de la finca en cuestión durante el lapso de tiempo anteriormente marcado podiendo la parlo *224Contraria impugnar tal liquidación y en caso de que así lo hiciere someterse á prueba los hechos ante esta misma Corte hasta 'dictar la resolución que fuere procedente. — San Juan, Octubre’ 7 de 1904. — ■ Leída en Corte abierta 'hoy siete de Octubre de 1904.- — 'Emilio del Toro. — Juez.”
Se solicitó por Doña Francisca García Maclas que se reconsiderase la anterior resolución dejándola sin efec-to, pero el Juez declaró que no había lugar á tal reconsi-deración y entonces dispuso que la liquidación ordenada en el anterior provisto la presentase Doña Francisca Gar-cía en el plazo de diez días.
Se estableció recurso de apelación por la representa-ción de Doña Francisca García y ante esta Corte Supre-ma comparecieron las dos partes. El Abogado Don 'Ra-món Falcón en representación de la apelante sostuvo en su alegato y en la vista que se revoque con costas la reso-lución de la Corte de Distrito y se resuelva que su repre-sentada Doña Francisca García no está obligada á for-mular la liquidación ordenada y por tanto á responder con el producto de su finca de la deuda reclamada á su es-poso, puesto que aquellos productos y rentas no fueron embargados en su oportunidad y hoy lo prohibe- el artí-culo 248 del Código de Enjuiciamiento Civil que ante-riormente se insertó.
El Letrado Don Rafael López Landrón en iguales trá-mites y en representación de la loarte apelada Doña Catalina Font, impugnó la pretensión contraria bajo el razo-namiento de que la ejecutoria de cuyo cumplimiento se trata y el derecho de embargo adquirido por ella, son an-teriores á la nueva ley procesal ganados legítimamente al amparo de la legislación anterior, y este estado de dere-cho anteriormente adquirido no puede arrebatarse á pre-texto de un cambio legislativo procesal, tanto más cuanto que tal derecho se declaró en los autos de tercería que se tramitaron con citación y audiencia de Doña Francisca García Macias y concluye con la manifestación de que la *225apelación es temeraria y debe rechazarse con las costas;
He allí en síntesis la cuestión sometida á la considera-ción de esta Corte Suprema.
Como se ha visto en la demanda de tercería de dominio interpuesta por Doña Francisca García se declaró que la correspondía la nuda propiedad de la finca embargada en el ejecutivo que se siguió contra su esposo Don Paulino Andreu, pero también se declaró que los frutos y rentas debían responder de la deuda reclamada.
Esas’ declaraciones encuentran su sanción en los artí-culos 1385, apartado primero, 3’ No. 3o. del 1401 del Códi-go Civil anterior que dicen así:
“Art. 3385. — Los frutos de los bienes parafernales forman parte del haber de la sociedad conyugal y están sujetos al levantamiento de las cargas del matrimonio.”
Art. 1401. — Son bienes gananciales:
3o. Los frutos, rentas ó intereses percibidos ó devengados du-rante el matrimonio, procedentes de los bienes 'Comunes ó de ios peculiares de cada uno de los cónyugues.”
Atendiendo á esas disposiciones fué que se limitó el embargo á los productos de la finca embargada.
Ahora bien, así las cosas % puede aplicarse hoy el artícu-lo 248 del Código de Enjuiciamiento Civil, .ley adjetiva que comenzó á regir el primero de Julio de 1904 y que en absoluto niega la orden de ejecución contra las rentas, be-neficios y productos de la finca de una mujer casada cuan-do se trata de deudas contraídas por su esposo?
. En manera alguna puede llevarse á cabo esa, conculca-ción de un derecho adquirido al amparo de una ley anterior de carácter sustantivó como el Código Civil, que se aplicó después de un amplio debate en juicio en que fué parte esa misma señora que hoy clama por su inaplica-ción.
Se trata aquí del cumplimiento de una sentencia ejecu-toria.
*226-“Una sentencia, como dicen todos los comentaristas, forma entre las partes litigantes una especie de contrato y por eso la acción juclieati, de cosa juzgada, esto es, la ac-ción que á la parte que lia obtenido una sentencia, confie-re la ley para hacerla ejecutar, es siempre personal, ya sea de la misma naturaleza ó lluramente real la acción ori-ginaria. Proviene este principio de que los que entran en litigio ante un Tribunal, se entiende que se someten á la decisión, reservándose empero todas las vías de derecho que la ley concede para reformarla. De aquí es, que las razones que ponen á los contratos fuera del alcance de las leyes posteriores,-militan igualmente para que no se anu-le una sentencia bajo pretexto de no ser conforme á una ley posterior que establece nuevas reglas. Nó, los dere-chos que al publicarse una nueva lej7 tenemos ya adquiri-dos sobre la materia de que trata, son en cuanto al fondo independientes de las nuevas reglas que la misma estable-ce porque bajo este aspecto pertenecen á lo pasado.”
Si esto es así, y siendo la sentencia y el embargo ante-riores á la ley procesal vigente, es indiscutible que Doña Catalina Pont tiene el derecho adquirido para cobrarse de las rentas y frutos de la finca de Doña Francisca Gar-cía como así lo declaró la sentencia que contra ella se dic-tó después de agotar todos los recursos que las leyes la conceden.
Es un hecho consumado contra el que no puede irse sin ifiolar la santidad de la cosa juzgada y se Afielaría induda-blemente si lioy aplicásemos una ley de carácter adjetivo posterior como es el artículo 248 del Código moderno de Enjuiciamiento Civil• que anula en absoluto el derecho sustantivo declarado por una sentencia ejecutoria.
El Juez de la Corte de San Juan parece, aunque no lo cita, que al ordenar una liquidación de las rentas, se ha fundado en el art. 391 y siguientes de la Ley de Enjuicia-miento Civil anterior á la Afigente para el cumplimiento de la sentencia.
*227Nos parece discreta esa resolución puesto que pone a las partes en perfectas é iguales condiciones para discu-tir el alcance y forma de la liquidación de las rentas ó fru-tos producidos por la finca en el intervalo que de modo concreto se señala en la opinión del Juez.
El artículo 36 del moderno Código de Enj. Civil dice iisi:
“Artículo 36. — Guando por este Código ó por otra ley se confiera jurisdi-cióii á una Corte ó funcionario judicial, se le 'confieren tam-bién todos los medios necesarios para liacería efectiva; y en el ejer-cicio -de ella, si el procedimiento no estuviere especialmente señalado en este Código ó en otra ley, podrá adoptarse cualquier otro proce-dimiento ó modo adecuado que parezca estar en más harmonía con el espíritu de este Código. ’ ’
De modo que ya hemos visto que tenemos para este ca-so procedimiento señalado en otra ley artículos 931 y si-guientes de la ley procesal anterior, y aunque esto no fue-ra así, siempre habría de convenir en que el adoptado por el Juez, es un procedimiento adecuado que parece estar en harmonía con el espíritu del nuevo Código de Enj, Civil.
En tal concepto, y por las razones expuestas anterior-mente, creemos que debe confirmarse con las costas la re-solución que en siete de Octubre de 1904 dictó la Corte de Distrito del Distrito de San Juan.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Asociados Hernández y MacLearv.
El Juez Asociado Sr. Wolf no formó Tribunal en- la vista de este caso.